180 F.2d 354
Wallace E. EVANSv.Walter A. HUNTER, Warden, United States Penitentiary,Leavenworth, Kansas.
No. 4037.
United States Court of Appeals, Tenth Circuit.
Jan. 4, 1950.

Appeal from the United States District Court for the District of Kansas.
Howard F. McCue, Topeka, Kan., and Clyde Vinson, San Angelo, Tex., for appellant.
Lester Luther, United States Attorney, and Malcolm Miller, Assistant United States Attorney, Topeka, Kan., and Lt. Col.  Reginald C. Miller, Office of the Judge Advocate General, Washington, D.C., for appellee.
Before BRATTON, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Judgment of the District Court affirmed January 6, 1950, on authority of case McMahan v. Hunter, 179 F.2d 661, without prejudice to the filing of a new application for a writ of habeas corpus after having first complied with the requirements of Article of War 53, 10 U.S.C.A. § 1525.